RENDERED: OCTOBER 16, 2020; 10:00 A.M.
                         TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2019-CA-0961-MR


LOUISVILLE GAS AND ELECTRIC COMPANY                               APPELLANT



                 APPEAL FROM TRIMBLE CIRCUIT COURT
v.               HONORABLE KAREN A. CONRAD, JUDGE
                        ACTION NO. 16-CI-00099



JOSE RAMIREZ GALVAN; PETROCHEM
INSULATION, INC.; ARCTIC SLOPE REGIONAL
CORPORATION; AND THOMPSON INDUSTRIAL
SERVICES, LLC                                                      APPELLEES



                               OPINION
                       REVERSING AND REMANDING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

ACREE, JUDGE: Louisville Gas and Electric Company (“LG&E”) appeals the

Trimble Circuit Court’s denial of its motion for summary judgment on the basis of

“up-the-ladder” immunity. LG&E asserts it is immunized from tort claims by the
Kentucky Workers’ Compensation Act’s exclusivity clause. Upon further review,

we reverse the decision of the circuit court.

                                      BACKGROUND

               LG&E provides electricity and natural gas to citizens in Kentucky.

According to Mike Buckner, the General Manager of LG&E’s Trimble County

plant, LG&E schedules annual, biannual, and major outages in order to maintain,

inspect, and repair the boilers located at its Trimble County plant.1 Due to the size

of the boilers, large scaffolding must be erected so employees and contractors can

work throughout the interior of the boilers.2

               LG&E contracted with Petrochem Insulation, Inc. (“Petrochem”), the

direct employer of Jose Galvan, to erect the scaffolding necessary to maintain and

repair the interior of its boilers during a 2015 scheduled outage. As part of the

contract, LG&E required Petrochem to provide workers’ compensation coverage to

all its employees. LG&E also contracted with Thompson Industrial Services, LLC

(“Thompson”) to perform maintenance inside the boiler where Galvan suffered a

workplace injury.




1
 Annual outages last approximately two weeks, biannual outages last approximately five to six
weeks, and major outages, which occur every eight years, last approximately nine to ten weeks.
2
 Buckner testified in deposition that the size of the scaffolding erected varies, depending on the
scope of work that must be done during the outage.

                                                -2-
                On October 11, 2015, both Petrochem and Thompson were given

authority by different LG&E employees to begin their respective work. While

Petrochem began erecting scaffolding at the interior base of the boiler, Thompson

performed its duties from above. Thompson workers dislodged a large piece of

refractory from the boiler; it fell and struck Galvan. He suffered severe injuries to

his head, arm, ribs, and lungs, and received workers’ compensation benefits from

Petrochem.

                In addition, Galvan filed a negligence claim against both LG&E and

Thompson. LG&E moved for summary judgment, asserting the exclusivity

provision of Kentucky’s Workers’ Compensation Act provided it with “up-the-

ladder” immunity from tort claims. The circuit court denied its motion on April

16, 2019, concluding: (1) LG&E waived the affirmative defense by failing to

provide sufficient proof that it carries workers’ compensation insurance as required

by KRS3 342.340(1); and (2) the scaffolding work was not a “regular and

recurrent” part of LG&E’s business and, therefore, it did not qualify as a

“contractor” under KRS 342.610(2).

                LG&E filed a CR4 54.02 motion, asking the circuit court to revise its

order denying summary judgment. Attached to its motion was a sworn affidavit


3
    Kentucky Revised Statutes.
4
    Kentucky Rules of Civil Procedure.

                                           -3-
from Daniel Arbough, the Treasurer of LG&E, which stated that LG&E is self-

insured for purposes of workers’ compensation insurance with excess insurance of

$1 million. Also attached was a certificate of compliance from the Department of

Workers’ Claims and a copy of its insurance policy. The motion was denied on

June 7, 2019. LG&E appealed from both the April 16 and June 7 orders.5

                               STANDARD OF REVIEW

              “The standard of review on appeal of summary judgment is whether

the trial court correctly found there are no genuine issues of material fact and the

moving party is entitled to judgment as a matter of law.” Carter v. Smith, 366
S.W.3d 414, 419 (Ky. 2012). “The record must be viewed in a light most

favorable to the party opposing the motion for summary judgment and all doubts

are to be resolved in his favor.” Steelvest, Inc. v. Scansteel Serv. Ctr., Inc., 807
S.W.2d 476, 480 (Ky. 1991). We review the substance of the circuit court’s ruling




5
  Before this Court and prior to briefing, Galvan moved to dismiss LG&E’s appeal for failing to
file a timely notice from the first order and for lack of jurisdiction as to the second. LG&E
claimed the right to an interlocutory appeal because the question of immunity was at stake. This
Court summarily denied Galvan’s motion by interlocutory order entered August 16, 2019. We
decline to revisit the interlocutory order because the immunity claimed is not immunity from
liability, but immunity from the suit itself. Labor Ready, Inc. v. Johnston, 289 S.W.3d 200, 203
(Ky. 2009) (emphasis added) (“KRS 342.690(1) immunizes a contractor from tort claims by its
subcontractors’ employees”); Hampton v. Intech Contracting, LLC, 581 S.W.3d 27, 35 (Ky.
2019) (citing Ervin Cable Constr., LLC v. Lay, 461 S.W.3d 422 (Ky. App. 2015) and
acknowledging interlocutory “appealability of an order denying an immunity claim based upon
‘up-the-ladder immunity’” because in “Ervin there was immunity from suit . . . .”).

                                              -4-
on a summary judgment motion de novo. Ashland Hosp. Corp. v. Lewis, 581
S.W.3d 572, 576 (Ky. 2019).

                                     ANALYSIS

              The exclusivity provision in the Kentucky Workers’ Compensation

Act provides:

              If an employer secures payment of compensation as
              required by this chapter, the liability of such employer
              under this chapter shall be exclusive and in place of all
              other liability of such employer to the employee . . . . For
              purposes of this section, the term “employer” shall include
              a “contractor” covered by subsection (2) of KRS 342.610
              ....

KRS 342.690(1). The Act defines a “contractor” as one who contracts with

another “[t]o have work performed of a kind which is a regular or recurrent part of

the work of the trade, business, occupation, or profession of such person[.]” KRS

342.610(2)(b). And, as noted above, to take advantage of the exclusivity

provision, the contractor must secure payment of compensation pursuant to KRS

342.340(1).

              Accordingly, if a party qualifies as a contractor and has secured

workers’ compensation coverage, “it has no liability in tort to an injured employee

of a subcontractor.” Fireman’s Fund Ins. Co. v. Sherman & Fletcher, 705 S.W.2d
459, 461 (Ky. 1986). “In other words, tort immunity under the Act extends ‘up the

ladder’ from the subcontractor that employs an injured person to the entities that


                                          -5-
contracted with the subcontractor . . . .” Cabrera v. JBS USA, LLC, 568 S.W.3d
865, 869 (Ky. App. 2019).

             In this appeal, we must address whether LG&E submitted sufficient

evidence that it secured workers’ compensation coverage under KRS 342.340(1)

and whether the erection of large scaffolding is a regular or recurrent part of its

business, thereby qualifying LG&E as a contractor. We answer both questions in

favor of LG&E.

LG&E presented sufficient evidence of compliance under KRS 342.340(1)

             In denying summary judgment, the circuit court sua sponte ruled that

LG&E waived “up-the-ladder” immunity because it failed to present sufficient

evidence that it secured coverage in compliance with KRS 342.340(1). We

disagree.

             The circuit court’s reliance on McDonald’s Corporation v. Ogborn to

resolve this question was misplaced; that case presented a dramatically different set

of facts. 309 S.W.3d 274, 283-85 (Ky. App. 2009). In that case, McDonald’s

sought immunization under the Workers’ Compensation Act from a claim brought

by one of its direct employees. This Court held McDonald’s failed to provide

sufficient evidence of its compliance with KRS 342.340(1). Id. at 284.

             In the case at bar, LG&E is not seeking immunity from a claim

brought by a direct employee. Of course, if this were the case, LG&E would be


                                          -6-
required to provide sufficient evidence that it secured workers’ compensation

coverage. Instead, LG&E is seeking immunity from a claim brought by an

employee of one of its subcontractors. The distinction is key, as this Court has

held “an up-the-ladder contractor is immune from tort liability to an injured

employee of a subcontractor if it proves that the immediate employer of the injured

employee had secured coverage for the employee.” Pennington v. Jenkins-Essex

Const., Inc., 238 S.W.3d 660, 666 (Ky. App. 2006). Therefore, it was enough that

LG&E provided evidence that Galvan received benefits from his direct employer,

Petrochem. See Cabrera, 568 S.W.3d at 869 (emphasis added) (“[T]ort immunity

under the Act extends ‘up the ladder’ from the subcontractor that employs an

injured person to the entities that contracted with the subcontractor, so long as the

injured person’s employer has workers’ compensation coverage . . . .”).

              This rationale is consistent with one of the purposes of the Workers’

Compensation Act: “to discourage owners and contractors from hiring fiscally

irresponsible subcontractors and thus eliminate workers’ compensation liability.”

Matthews v. G & B Trucking, Inc., 987 S.W.2d 328, 330 (Ky. App. 1998). In this

case, LG&E required Petrochem to maintain workers’ compensation coverage.

There is no dispute that Petrochem maintained, and Galvan received, such benefits.

We conclude this is sufficient to establish necessary compliance with KRS

342.340(1).


                                         -7-
             We also remind the circuit court that, despite Galvan’s argument to

the contrary, LG&E’s motion was not brought pursuant to CR 59.05, which applies

only to reconsideration of a final judgment. The April 16, 2019 order was not

final, but interlocutory, and LG&E wanted the circuit court to revisit that order and

reconsider its decision therein to deny summary judgment. LG&E’s motion

clearly sought revision of the April 16, 2019 interlocutory order pursuant to CR

54.02. That rule allows “revision [of that prior interlocutory order] at any time

before the entry of judgment adjudicating all the claims and the rights and

liabilities of all the parties.” CR 54.02(1). A CR 59 motion “is an extraordinary

remedy which should be used sparingly[.]” Gullion v. Gullion, 163 S.W.3d 888,

893 (Ky. 2005) (citation omitted). Not so much with a motion brought pursuant to

CR 54.02(1). Unlike CR 59 movants, a CR 54.02(1) movant is not limited to

presenting arguments or evidence previously unavailable. Id. (“A party cannot

invoke CR 59.05 to raise arguments and to introduce evidence that should have

been presented during the proceedings before the entry of the judgment.”). It was

appropriate for LG&E to bring attention to additional information that eliminated

fact issues preventing the circuit court from finding Galvan had workers’

compensation coverage, a key element to LG&E’s claim to “up-the-ladder”

immunity.




                                         -8-
             As noted above, LG&E presented the court with: (1) a sworn

affidavit from LG&E’s treasurer, stating LG&E is self-insured for purposes of

workers’ compensation insurance with excess insurance of $1 million; (2) a

certificate of compliance from the Department of Workers’ Claims certifying

compliance with KRS 342.340; and (3) a copy of its insurance policy. The

certificate of compliance, by itself, “is prima facie proof that a company has

secured payment of compensation for the purposes of KRS 342.690(1).” Gen.

Elec. Co. v. Cain, 236 S.W.3d 579, 605 (Ky. 2007), as modified on denial of reh’g

(Nov. 21, 2007).

             We conclude LG&E presented sufficient evidence to establish it

secured workers’ compensation coverage under KRS 342.340(1).

LG&E qualifies as a contractor and is entitled to immunity

             The circuit court also concluded LG&E failed to demonstrate “that the

scaffolding work provided by [Galvan] and Petrochem was a ‘regular and

recurrent’ part of its business such to qualify as a contractor per KRS 342.610.”

Specifically, it was not convinced “that the work, while important, was so integral

to the generation and transmission of electricity that it should be considered a

customary, usual, or normal part of the work of electrical generation and

transmission, as opposed to merely beneficial or incidental to operation of the

business.” Because we find this view too narrow, we disagree.


                                         -9-
               In General Electric Company v. Cain, our Supreme Court reiterated

the meaning of regular or recurrent:

                     Webster’s New College Dictionary 928 (1995),
               defines “recurrent” as “occurring or appearing again or
               repeatedly,” which would apply to, e.g., routine
               maintenance. It defines “regular” as “customary, usual or
               normal.” Webster’s, supra, at 934. Therefore, as used in
               KRS 342.610(2)(b), “regular” means that the type of work
               performed is a “customary, usual or normal” part of the []
               owner’s “trade, business, occupation, or profession,”
               including work assumed by contract or required by law.
               “Recurrent” means that the work is repeated, though not
               “with the preciseness of a clock.”
236 S.W.3d at 586-87 (citation omitted). That Court went on to conclude:

                      Work of a kind that is a “regular or recurrent part of
               the work of the trade, business, occupation, or profession”
               of an owner does not mean work that is beneficial or
               incidental to the owner’s business or that is necessary to
               enable the owner to continue in business, improve or
               expand its business, or remain or become more
               competitive in the market. Larson’s, supra, at §
               70.06[10].[6] It is work that is customary, usual, or normal
               to the particular business (including work assumed by
               contract or required by law) or work that the business
               repeats with some degree of regularity, and it is of a kind
               that the business or similar businesses would normally
               perform or be expected to perform with employees.
Id. at 588. “[W]e must construe the role of contractor in a practical and functional

—not hypertechnical—way.” Beaver v. Oakley, 279 S.W.3d 527, 532 (Ky. 2009).



6
    ARTHUR LARSON AND LEX K. LARSON, LARSON’S WORKERS’ COMPENSATION LAW (2006).



                                           -10-
                 Here, the scaffolding work done by Galvan was recurrent. At a

minimum, large-scale scaffolding, either full-scale or half-scale, is erected during

annual, biannual, and major outages. It is also regular. Buckner noted in his

affidavit that Petrochem had maintained an office at the Trimble County plant

continuously from 2004 to 2016 and provided scaffolding work during both normal

operations and during scheduled outages. Erecting large scaffolding inside the

boilers is undoubtedly the customary, usual, and normal way LG&E maintains and

repairs its boilers.

                 The circuit court emphasized, as a reason for denying summary

judgment, that LG&E was not “equipped with the manpower and tools . . . to

complete the task for which Petrochem had been hired[.]”7 However, this is not a

requirement for finding LG&E was a contractor of such work. “A contractor that

never performs a particular job with its own employees can still come within KRS

342.610(2)(b).” Doctors’ Assocs., Inc. v. Uninsured Employers’ Fund, 364
S.W.3d 88, 92 (Ky. 2011); see also Cabrera, 568 S.W.3d at 869-70 (“Persons or

entities who engage another to perform a part of the work which is a recurrent part

of their business, trade, or occupation are considered ‘contractors’ under the Act

even if they never perform that type of work with their own employees.”). Simply

put, that LG&E did not store the equipment necessary or have employee specialists


7
    The June 7, 2019 order referenced this language from the April 16, 2019 order.

                                                -11-
standing idly by waiting to perform the infrequent periodic work does not

disqualify LG&E as a contractor entitled to “up-the-ladder” immunity. We

conclude that erecting large-scale scaffolding is a regular and recurring part of

LG&E’s business and LG&E contracted with Petrochem to perform that necessary

work. Accordingly, LG&E was a contractor and Petrochem a subcontractor within

the meaning of KRS 342.610. Therefore, this Court concludes that the record

clearly supports LG&E’s claim to “up-the-ladder” immunity from Galvan’s

lawsuit.

                                  CONCLUSION

             Based on the foregoing, we reverse the April 16, 2019 and June 7,

2019 orders of the Trimble Circuit Court and remand with instructions to dismiss

the action against LG&E.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE JOSE
                                           RAMIREZ GALVAN:
Travis Aaron Crump
Griffin Terry Sumner                       Randal A. Strobo
Louisville, Kentucky                       Clay A. Barkley
                                           Michael T. Cooper
                                           Louisville, Kentucky




                                         -12-